Citation Nr: 1515820	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-12 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for residuals of a spider bite to the right arm.  

3.  Entitlement to service connection for a left ankle sprain.  

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to June 1993, including service in the Persian Gulf.

This case comes to the Board of Veterans' Appeals (Board) from November 2011 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A February 2013 rating decision increased the rating for posttraumatic stress disorder (PTSD) to 50 percent effective the date of service connection.  As that increase did not result in the maximum rating available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2014, the Veteran testified during a Board hearing by videoconference.  The record was held open for 60 days following the hearing to provide additional time to submit evidence.  However, no records have been received.  


FINDINGS OF FACT

1.  Sleep apnea did not have its onset during active service or for several years thereafter, and it is not related to such service.

2.  The Veteran has a surgical scar on the right arm as a residual of an in-service spider bite.  

3.  While the evidence may show that a left ankle disability clearly and unmistakably existed prior to active service, the evidence does not show that a left ankle disability clearly and unmistakably was not aggravated by active service.  

4.  Since the December 9, 2008, effective date of service connection, the Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a surgical scar on the right arm, as a residual of an in-service spider bite, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for a left ankle sprain are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).

4.  The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the claim for service connection for sleep apnea, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A May 2011 letter notified the Veteran of the criteria for establishing service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in December 2011.  

Given the favorable decision on the claims for service connection for residuals of a spider bite to the right arm and left ankle sprain, no further discussion of the duties to notify and assist is needed.  

The Veteran's PTSD claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA also provided the Veteran with an examination in June 2011 to ascertain the nature and etiology of his sleep apnea.  The Board finds the examination report to be thorough and adequate upon which to base a decision on the claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  A relevant opinion was provided.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims file as well as the Veteran's own statements.  

VA provided the Veteran with examinations in April 2011 and February 2013 to determine the nature and severity of his PTSD.  The Board finds the examination reports to be thorough and adequate upon which to base a decision on that claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service connection requires competent evidence of:  (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The presumption of soundness provides that a Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence that (1) the disease or injury existed prior to service and (2) the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

Sleep Apnea

The Veteran claims he has sleep apnea due to his time in service.  

The Veteran's service medical records do not contain any mention of sleep apnea.  While the service medical records show complaints of drowsiness and sleepiness, which the Board observes are common symptoms of sleep apnea, those complaints were attributed to other causes.  June 1988 complaints of drowsiness were attributed to the Veteran's medication for headaches.  February 1993 complaints of sleepiness were attributed to either medication or a scalp infection for which the Veteran was being treated.  

A June 2010 VA treatment record shows that the Veteran underwent a sleep study at the Mary Black Hospital Sleep Center and was diagnosed with sleep apnea.  A February 2011 VA treatment record shows that copies of sleep study reports from Mary Black Hospital Sleep Center have been scanned into the Veteran's electronic medical chart.  VA treatment records through March 2012 indicate that the Veteran has obstructive sleep apnea of unspecified etiology.

In his notice of disagreement, the Veteran indicated that he has had sleep apnea since service, noting that his roommate was assigned to a different shift because the roommate was unable to sleep due to his snoring.  He also indicated that a letter from his physician in his medical records states that his sleep apnea could be traced back to 1987 when he entered service.  

The Veteran was afforded a VA examination in June 2011 to ascertain the nature and etiology of his sleep apnea.  The examiner noted reviewing the reports of the sleep study performed at the Mary Black Hospital Sleep Center and related the diagnosis of obstructive sleep apnea.  The examiner opined that the Veteran's sleep apnea is not related to a specific exposure event while serving in Southwest Asia.  The examiner stated that there is no specific environmental exposure while serving in Southwest Asia that would explain the sleep apnea.  

During the hearing, the Veteran testified that he fell asleep several times while on duty in service and was disciplined on one occasion just prior to discharge.  He also indicated that he would attempt to obtain an opinion from his treating physician on whether the sleep apnea is related to service.

Initially, the Board notes that the reports of the sleep study at Mary Black Hospital Sleep Center are not available for review.  However, both VA treatment records and a VA examination report appear to have related the pertinent information, namely that the Veteran has been diagnosed with obstructive sleep apnea.  As VA treatment records indicate that his obstructive sleep apnea is of unspecified etiology, it can be inferred that the sleep study reports do not comment on etiology.  The examiner's review of the reports and noting only the diagnosis of obstructive sleep apnea supports that inference.  Thus, while the Board notes the Veteran's statement that a letter from his physician in his medical records states that his sleep apnea could be traced back to 1987 when he entered service, the Board observes that such letter is not included in the reports of the sleep study performed at the Mary Black Hospital Sleep Center.  Thus, remand to obtain the reports of the sleep study is not needed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Moreover, no such letter containing an opinion dating the onset of the Veteran's sleep apnea to service is of record.  The Veteran's testimony indicates that there is no medical opinion linking his sleep apnea to service.  The Veteran's representative indicated that the Veteran would attempt to obtain one and submit it within 60 days following the hearing.  As noted in the introduction, no such medical opinion has been submitted.  With respect to his statement that his physician had told him that his sleep apnea could be traced back to service, the Board finds it too attenuated to constitute competent medical evidence of a nexus between his sleep apnea and service.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Thus, as it stands, the record does not show that the Veteran's sleep apnea had its onset during active service or for several years thereafter.  While the service medical records show complaints of drowsiness and sleepiness, those complaints were attributed to medication or a scalp infection.  None of the records attributes the Veteran's complaints of drowsiness and sleepiness to sleep apnea.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as snoring.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran's report of being told by his in-service roommate that he snored is competent evidence.  However, neither the Veteran nor the roommate is competent to diagnose a medical condition such as obstructive sleep apnea.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran was not diagnosed with sleep apnea until June 2010, seven years after discharge from active service.  While not dispositive, the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record as it stands also does not show that the Veteran's sleep apnea is related to active service.  The June 2011 VA examiner's opinion is the only competent medical opinion of record and it is against the claim.  The examiner opined that the sleep apnea is not related to any specific exposure while serving in Southwest Asia and there is no specific environmental exposure from Southwest Asia that would explain the sleep apnea.  As the opinion was based on examination of the Veteran and review of the evidence in the claims file, the Boards it to be of great probative value.  Hayes v. Brown, 5 Vet. App. 60 (1993).

Lastly, while the Veteran served in the Southwest Asia theater of operations, as the Veteran's symptoms have been attributed to a known clinical diagnosis, obstructive sleep apnea, the presumptive provisions related to Gulf War illnesses do not apply.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2014).

In conclusion, service connection for sleep apnea is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Spider Bite to the Right Arm

The Veteran claims he was bitten by a spider in service and still suffers from itching and irritation at the site of the bite.

The service medical records contain a September 1988 emergency care and treatment note showing complaints of a bug bite on the right forearm five days earlier with increasing pain and swelling, and a diagnosis of cellulitis.  Three days later, the abscess on the forearm was incised and drained.  Later records show there were no signs or symptoms of infection and the area healed well.  A February 1993 examination report shows a history of a spider bite in 1988 treated with outpatient surgery with full recovery.

A January 2011 VA treatment record shows complaints of itching of the right forearm for which hydrocortisone was prescribed.

During a June 2011 VA examination, the Veteran reported a history of a spider bite to the right forearm in service that has resulted in itching and has been treated with hydrocortisone.  Examination showed a scar on the right forearm described as a residual of an incision and drainage of a spider bite.  The examiner indicated that the only residual of the spider bite to the right arm was a scar.

During a July 2012 VA examination, the Veteran complained of itching around the forearm for several years.  Examination showed no evidence of infection, abscess, or cyst but showed a horizontal nontender scar from a prior incision.  The examiner noted that the Veteran was treated successfully for a right forearm abscess in 1988 in service with no residuals and currently does not have a cyst on the right forearm.
Given the above, the service medical records indicate that the Veteran was bitten by a spider and that the site of the bite swelled and required incision and drainage.  The service medical records also show that the incision and drainage area healed well.  The current medical evidence shows that the Veteran has a well-healed surgical scar on the right arm as a residual of the spider bite.  The current medical evidence also shows that the area of the surgical scar itches and requires topical treatment.  Thus, the Board finds that the Veteran has a surgical scar on the right arm as a residual of an in-service spider bite.  Accordingly, service connection for a surgical scar on the right arm, as a residual of an in-service spider bite, is warranted.  

Left Ankle Sprain

The Veteran claims he injured the left ankle in service playing softball.

An October 1986 enlistment report of medical history shows no relevant history and examination of the lower extremities at that time only found pes planus.  Thus, the presumption of soundness applies in this case.

The service medical records show treatment for the left ankle.  A November 1987 record shows complaints of popping sounds in the left ankle since June with a history of a bad sprain in the spring, and a diagnosis of chronic ankle sprain with a recommendation of strengthening exercises and support tennis shoes.  February 1988 records show complaints of left ankle pain with a history of injuring the ankle one year earlier.  A February 1989 record shows complaints of left ankle pain and a diagnosis of a probable weak ligament.  A March 1989 record shows a diagnosis of a mild sprain.  A May 1992 record shows complaints of a sore left ankle with a history of spraining the ankle seven years earlier and respraining the ankle in 1987 during basic training with popping since that time, and a diagnosis of recurrent sprains in the past without full recovery.  Later May 1992 records show treatment with physical therapy and an exercise program.  A May 1992 physical therapy consultation note shows a history of two ankle sprains, now with instability.  A February 1993 examination report shows a history of a trick left ankle since 1987 treated with physical therapy but still with occasional stiffness.

In a December 2011 medical opinion, a VA examiner noted that the Veteran has a documented chronic recurrent sprain of the left ankle that reportedly first occurred in 1985 prior to active service and was resprained during basic training in 1987.  The examiner also noted that the Veteran resprained the ankle on several occasions in service.  However, noting that there are no residuals of chronic changes such as arthritis, the examiner opined that the Veteran's current condition was not caused by service but rather by an injury that preexisted service.

Given the above, even if the Board were to find that the Veteran's left ankle disability clearly and unmistakably existed prior to active service, the Board would be unable to find that the disability clearly and unmistakably was not aggravated by active service.  The service medical records show the Veteran injured the ankle in basic training, developed popping of the ankle, and later developed instability.  The Board observes that the additional symptoms of popping and instability of the ankle are indicative of an increase in disability during active service and, as the Veteran injured the ankle during active service, the Board is unable to find that the increase in disability clearly and unmistakably is due to the natural progress of the injury.  

While the Board appreciates the VA examiner's opinion that the Veteran's current left ankle disability was not caused by service but rather by an injury that preexisted service, the examiner did not provide an opinion on whether the ankle disability was aggravated by service, and there is otherwise no competent opinion on the matter.

In light of the above, the Board finds that while the evidence may show that a left ankle disability clearly and unmistakably existed prior to active service, the evidence does not show that a left ankle disability clearly and unmistakably was not aggravated by active service.  Accordingly, service connection for a left ankle sprain is warranted.

Initial Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

A veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

Since the December 9, 2008, effective date of service connection, the Veteran's PTSD has been rated at 50 percent under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2014).  The criteria of Diagnostic Code 9411 provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

After review, the Board finds that an initial rating in excess of 50 percent for PTSD is not warranted at any time since the December 9, 2008, effective date of service connection.

VA medical records show that the Veteran was receiving treatment for PTSD.  A February 2010 initial mental health note shows complaints of waking up crying, examination findings remarkable for depressed mood with congruent affect, a GAF score of 55, and that he was working.  A March 2010 note shows that his mood was improved with no depression or irritability, that he was working, and examination findings were unremarkable except for nightmares and flashbacks.  A September 2010 note shows that his mood was generally good, nightmares were infrequent, but flashbacks continued and he was attending his children's football games.  February and October 2012 notes show that he denied having a depressed mood.  

During an April 2011 VA examination, the Veteran complained of irritability, concentration problems, and sleep impairment, and reported missing one day of work in the past year due to PTSD symptoms.  The Veteran reported sometimes snapping at coworkers but he was trying to manage that.  He reported being married for 13 years and having a good relationship with his wife and children but sometimes getting irritable and withdrawn.  He reported spending time with his children and attending their sports activities.  He reported having one close friend he sees once or twice per year and talks to seven to eight times per year.  He reported going to church two to three times per month.  Examination was unremarkable except for a dysphoric mood, and slightly impaired immediate memory and concentration.  The examiner assigned a GAF score of 54.  

During a February 2013 VA examination, the Veteran complained of a depressed mood, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  The examiner assigned a GAF score of 55.  The examiner indicated that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

During the Board hearing, the Veteran reported having flashbacks and difficulty concentrating.  He reported working full time.  He indicated that while he takes a few sick days, he forces himself to go to work despite his PTSD symptoms because the evaluation criteria at his job count missed days above the yearly allowance against the employee and to have enough days to go on vacation with the family.

Given the above, the Board finds that, since the December 9, 2008, effective date of service connection, the Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

While the Veteran reported irritability with coworkers and family during the April 2011 examination, he did not report any significant problems with work or family relations to amount to a deficiency in either.  While he reported that his mood was dysphoric, or unhappy, there is no indication of a deficiency in mood, as indicated by having a good relationship with his wife and children and engaging in activities in the community such as church and his children's sports activities.  

While the Veteran reported disturbances of mood during the February 2013 examination, that is a symptom encompassed by the current 50 percent rating and is not reflective of a deficiency in mood as contemplated by the 70 percent rating.  The examiner also indicated a level of social and occupational impairment that is less than that required for a 70 percent rating.  As that assessment of the Veteran's level of social and occupational impairment was based on a review of the records and examination of the Veteran, the Board finds it to be of great probative value.  Hayes v. Brown, 5 Vet. App. 60 (1993).  

While the Veteran testified regarding the stresses of his job, particularly the evaluation criteria that count missed days against the employee, the Veteran does not contend, and the record does not show, that he has been deficient at work, as evidenced by his ability to maintain his job without indication of any disciplinary actions.  

Thus, the Veteran's overall disability picture does not reflect occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In terms of symptoms, while not dispositive, the Veteran did not endorse any of the symptoms listed as examples in the criteria for a 70 percent rating.  While an early VA medical record shows complaints of waking up crying, the GAF score assigned at that time was only 55, which indicates moderate symptoms or moderate difficulty in social or occupational functioning.  Moreover, there was no indication that he was experiencing near-continuous depression affecting the ability to function independently, appropriately and effectively, as evidenced by his ability to work full time.  While the April 2011 examiner indicated that the Veteran was experiencing moderate to considerable symptoms associated with PTSD, the examiner's assignment of a GAF score of 54 suggests that the symptoms were more moderate than considerable, or severe.  

Thus, the Veteran's symptoms do not reflect occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In conclusion, an initial rating in excess of 50 percent for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for sleep apnea is denied.

Service connection for a surgical scar on the right arm, as a residual of an in-service spider bite, is granted.

Service connection for a left ankle sprain is granted.

An initial rating in excess of 50 percent for PTSD is denied.


______________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


